                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 ROGER TODD,                                  )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )     No. 2:19-cv-00085-JMS-DLP
                                              )
 OCWEN LOAN SERVICING, INC.,                  )
 DEUTSCHE BANK NATIONAL TRUST                 )
 CO.,                                         )
                                              )
                           Defendants.        )

                    MINUTE ENTRY FOR NOVEMBER 8, 2019
                          DISCOVERY CONFERENCE
                   HON. DORIS L. PRYOR, MAGISTRATE JUDGE


        Parties appeared by telephone for a Discovery Conference on November 8,

 2019. The parties reported on the status of and future plans for discovery.

        This matter is scheduled for a telephonic status conference on January 30,

 2020 at 11:30 a.m. (Eastern) to discuss case status. Counsel shall attend the status

 conference by calling the designated telephone number, to be provided by the Court

 via email generated by the Court’s ECF system.


Date: 11/14/2019




 Distribution:

 All ECF-registered counsel of record via email
